Citation Nr: 1411732	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 2004 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than November 6, 2004 for the grant of Dependents' Education Assistance (DEA) benefits.


REPRESENTATION

Appellant (the Veteran) is represented by: John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from June 1990 to October 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the RO in Fort Harrison, Montana.

In November 2008 and June 2012, the Board remanded the issues listed on the title page above for additional evidentiary development, and they have since been returned to the Board for further appellate action.  

In November 2008, the Board also denied service connection for gastroesophageal reflux disease (GERD) and tinnitus.  The Veteran appealed the November 2008 Board decision to the United States Court of Appeals for Veterans' Claims (Veterans Court).  In a March 2010 Order, the Veterans Court adopted a Joint Motion for Partial Remand (Joint Motion).  The Joint Motion stipulated that the Board's decision to deny service connection for GERD and tinnitus should be vacated and remanded.  The two issues listed on the title page above, having been remanded by the Board, were not subject to the Veterans Court's jurisdiction.  

In September 2010, the Board again denied service connection for GERD.  The Veteran did not appeal that decision, and it is final.  

In June 2012, the Board again denied service connection for tinnitus.  Also in June 2012, the Board denied service connection for an intestinal disorder and an acquired psychiatric disorder other than a mood disorder (which was already service-connected).  In addition, the Board denied a claim of entitlement to an increased rating for the service-connected mood disorder and a claim of entitlement to an earlier effective date for the grant of service connection for a mood disorder.  The Veteran appealed the June 2012 Board decision to the Veterans Court.  

In a June 2012 Order, the Veterans Court adopted a Joint Motion for Partial Remand (Joint Motion).  The Joint Motion stipulated that the Board's decision to deny service connection for an intestinal disorder and an acquired psychiatric disorder other than a mood disorder and to deny an increased rating and an earlier effective date for the grant of service connection for a mood disorder should be affirmed.  

The two issues listed on the title page above, having been remanded by the Board, were not subject to the Veterans Court's jurisdiction.  

The parties to the Joint Motion stipulated that the issue of entitlement to service connection for tinnitus should be vacated and remanded to the Board.  

Thereafter, in a June 2013 decision, the Board granted service connection for tinnitus.  Accordingly, there remain no issues currently subject to the jurisdiction of the Veterans Court.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to November 6, 2004, the Veteran did not meet the percentage requirements for TDIU.  

2.  Prior to November 6, 2004, the Veteran was not unemployable based solely on service-connected disabilities.  

3.  Prior to November 6, 2004, the Veteran did not have a permanent and total service-connected disability.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 6, 2004 for entitlement to TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 3.400, 4.16 (2013).

2.  The claim for an effective date prior to November 6, 2004 for entitlement to DEA benefits lacks legal merit.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (q)(r) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date of January 6, 2003 for TDIU on the basis that he was only marginally employed from January 2003 to November 2004 due to the disabling effects of his service-connected disabilities.  

It is uncontested that, during the period in question, the schedular percentage standards for TDIU were not met because fibromyalgia was the only service-connected disability during that period, and the rating for fibromyalgia was 40 percent, effective January 6, 2003.  

In contrast, during the subsequent period, in addition to fibromyalgia rated at 40 percent, service connection has also been in effect for a mood disorder rated at 30 percent, and for tinnitus, rated at 10 percent, each effective November 4, 2004.  The combined rating is 60 percent since November 4, 2004.  

The Board notes for clarity that the effective date for the grant of service connection for a mood disorder and tinnitus is actually different from the effective date for TDIU and DEA (November 4, 2004 and November 6, 2004, respectively).  

Acknowledging that the schedular requirements are not met, the Veteran has specifically requested what would be retroactive extraschedular consideration under 38 C.F.R. § 4.16(b).  See July 2005 and February 2007 statements from the Veteran's attorney.  The Board will fully consider this issue. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

If the schedular percentages are not met, the Veteran's claim may be referred to the Director, Compensation and Pension Service, for an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In June 2013, the Board determined that the case should be forwarded to the Director of Compensation and Pension Service for extraschedular consideration.  In October 2013, the Director of Compensation and Pension Service denied entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to November 6, 2004.  The file was reviewed and the Veteran's medical history during the timeframe in question was documented.  The Director acknowledged that an October 21, 2004 orthopedic consultation shows that the Veteran can perform only light sedentary work and recreational activities and this is likely a permanent restriction, but found that the available evidence did not show that the Veteran's fibromyalgia was severe enough to prevent all work prior to November 6, 2004.  

Because the issue of a TDIU on an extraschedular basis has been considered by the Compensation and Pension Services Director, the Board may now consider the Veteran's TDIU claim under 38 C.F.R. § 4.16(b), for the purpose of determining entitlement to an effective date earlier than November 6, 2004, notwithstanding the fact that he did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  

Moreover, the Board's prior determination that the requirements for extraschedular referral were met is not binding on the Board when adjudicating the issue on the merits.  Id at 427-8.

The Board finds that a preponderance of the evidence is against a finding that, prior to November 6, 2004, the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.  In so finding, the Board attaches significant weight to the fact there was only 1 service-connected disability during this period, and that the combined disability rating for service-connected disabilities was only 40 percent.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 40 percent rating assigned during this period provides probative evidence regarding the degree of occupational impairment experienced did not approximate total impairment.  

The Board acknowledges that the Veteran was determined by the Social Security Administration (SSA) to have been unable to engage in substantial gainful activity as of May 2, 2004.  However, while the SSA considers disability from all sources in determining eligibility, VA can only consider disability from service-connected disorders.  Here, the SSA decision reflects its consideration of other physical impairment unrelated to the service-connected fibromyalgia.  Notably, the Veteran was found to have severe impairment due to Pronator Terry's Syndrome affecting his right hand and arm.  There are also nonservice-connected diagnoses of compartment syndrome and carpal tunnel syndrome.  

Given the Veteran's employment history as a small engine mechanic, these nonservice-connected disabilities would reasonably be expected to have an highly significant impact on his ability or inability to obtain and maintain substantially gainful employment.  While the SSA's determination as to unemployability as of May 2004 is acknowledged, this fact does not constitute probative evidence with respect to the question before the Board, which is the date the Veteran's service-connected disabilities, without consideration of nonservice-connected disabilities, resulted in unemployability.

In fact, based on the above, the Board must find that the Social Security determination provides highly probative evidence against the Veteran's claim, clearly revealing nonservice connected disabilities are a significant part of the SSA finding of unemployability, undermining not only the current claim before the Board but the grant of the TDIU.  It is only in giving the Veteran the benefit of all doubt that TDIU could have been granted at all based on the facts of this case. 

Regarding the Veteran's employment history, the VA Form 21-8940 and a July 2003 private clinical note reveal that the Veteran was employed at Kurt's Polaris as a mechanic working full time from 2002 to 2003.  During that period, the Veteran reported that he had lost no time from work due to illness.  Before that, he had worked at Anchor Marine from 1996 to 2002 losing 2 months to illness in 7 years of employment.  A September 2003 rheumatology consultation indicates that the Veteran obtained a job driving a truck during operations to extinguish a wildfire in 2003.  This was easier on his arms than his work as a mechanic and his symptoms were not as pronounced, although they were still present.  After the fire was extinguished, the Veteran briefly returned to his old job as a small engine mechanic at Anchor Marine on a full-time basis.  This significantly increased his symptoms.  The Veteran was actively looking for other employment due to the increase in symptoms.  

According to the Veteran's VA Forms 21-4142, the Veteran had worked 40 hours a week as a saw technician from October 2003 to May 2004, but quit this job to work at Dream Marine, which he did on a part-time basis from May 2004 to November 2004, working an average of 22 to 25 hours per week.  

The part-time nature of the Veteran's work at Dream Marine from May 2004 to November 2004 is the essential basis for his assertion that the Veteran's service-connected disability allowed for no more than marginal employment during this period.  The Board acknowledges that the ability to work sporadically or just a few hours a day is not substantially gainful employment.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).   

Marginal employment shall not be considered substantially gainful employment.  
Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  The U.S. Census Bureau Website indicates that the poverty threshold for 1 person who was under 65 years of age in 2004 was $9,827.  The amount for 2003 is $9,573.

According to the Veteran's VA Form 21-4142, he reportedly earned a total of $4,385 doing part-time work at Dream Marine from May 2004 to November 2004.  He had previously worked 40 hours a week as a saw technician from October 2003 to May 2004 and had earned a total of $9,247 during this period.  Thus, from October 2003 to November 2004 (roughly 13 months), the Veteran's income was $13,632.  Prorated for 12 months, the Veteran earned $12,583, well exceeding the amount specified as "marginal employment".  In addition, the Board notes that there is no assertion or evidence indicating that the Veteran's employment was limited to employment in a protected environment such as a family business or sheltered workshop.  

Notwithstanding the Board's finding that the Veteran was not marginally employed during the period in question, the Board also finds that the part-time employment from May 2004 to November 2004 and the Veteran's ultimate termination from Dream Marine was not due to his service-connected disability.  

It has been a continuing thread throughout the clinical and claim record by the Veteran (and, at some points, his representative) that the Veteran has lost jobs due to his fibromyalgia and his inability to keep up with the demands of his employers or to do more than part-time work.  For example, a June 2004 VA progress note reads that the Veteran reportedly was no longer able to perform fully his usual occupation of small engine mechanic performing boat repair because of pains and aches in his extremities and back and was reportedly then working about 15 hours per week doing that type of work.  Similarly, a December 2004 VA rheumatology consultation notes the Veteran's work history and that, "[a]ll of these jobs were terminated because he could not work full time as a result of his discomfort and he couldn't maintain a steady work schedule because of his discomfort."  In an April 2005 psychiatric examination, the Veteran similarly reported that he had left his most recent job (Dream Marine) due to physical problems.  

However, these assertions are directly contradicted by Dream Marine, which was contacted by the RO in July 2005 to investigate this very issue.  The RO inquired as to why the Veteran had left his employment there in November 2004.  A representative of Dream informed the RO that the Veteran had been laid off due to their slow season and not due to any lack of work from the Veteran.  The representative further stated that the Veteran could work just fine, but there wasn't enough work for him to do.

Such a report provides highly probative evidence against this claim, undermining a central contention of the Veteran.  

Again it is important to note that the evidence in this case not only does not support this claim, providing highly probative evidence against the claim, but provides in many cases evidence against the TDIU finding not before the Board at this time. 

The Board finds the Veteran's employer to be a highly credible source of information regarding the conditions of his employment there, the employer's satisfaction with his work performance there, and the conditions surrounding his termination of employment.  This evidence directly contradicts the Veteran's assertion that his service-connected fibromyalgia materially contributed to his reduced hours and termination of employment during this period.  The employer's satisfaction with the Veteran's work performance is more persuasive than the Veteran's assertion made in support of a claim for benefits that his service-connected fibromyalgia interfered with or prevented the performance of his duties.  The Board interprets the Veteran's assertions as to the reasons for his reduced work hours and his ultimate termination as a material misrepresentation of significant facts concerning the conditions of employment.  In short, the Board finds the Veteran's assertions in this regard to be inaccurate.  

Supportive of the Board's finding, an April 2003 fibromyalgia evaluation noted that pain and stiffness made the Veteran's work as a small engine mechanic difficult; however, the Veteran reported that he had not lost any time from work stating: 

"I can't afford to miss work."

This suggests that the decrease in hours and ultimate layoff were not a result of the service-connected disability, but were a result of independent business factors at his place of employment.  

Thus, despite the part-time nature of the Veteran's employment from May 2004 to November 2004, as this was not due to his service-connected disability, it does not constitute marginal employment.  Moore, 1 Vet. App. at 358.  Moreover, the question is whether the Veteran is capable of performing physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App 361 (1993). 

There is no dispute that the Veteran was employed during the period in question.  He worked full time from October 2003 to May 2004 and part time from May 2004 to November 2004.  Moreover, this was not marginal employment.  The evidence deemed credible by the Board demonstrates that the reason for his part time work from May 2004 to November 2004 and for his ultimate lay off had no relationship to his service-connected fibromyalgia but was due to a lack of work at his employer.  This, in addition to the employer's professed satisfaction with the Veteran's work performance, constitutes probative evidence that the Veteran was capable of obtaining and maintaining a substantially gainful occupation during the period in question and that his sole service-connected disability did not render him unemployable.  

There is no medical opinion of record that supports a finding of unemployability due solely to service-connected disabilities.  While there are numerous references in medical records to the Veteran's account that he left jobs or could not work full time due to his fibromyalgia, the Board has found these accounts to be materially inaccurate for reasons citede above.  While the Board certainly acknowledges that the Veteran's fibromyalgia was throughout the period on appeal productive of some occupational impairment, this has always been acknowledged by VA and is reflected in the 40 percent disability rating.  If this disability did not cause the Veteran problems, there would be no basis for a compensable evaluation, let alone a 40 percent evaluation.  The evidence does not establish that the Veteran's fibromyalgia left him unable to pursue a substantially gainful occupation.  

A private physician wrote a letter in October 2004 wherein he stated that any employment that the Veteran was to obtain needed to be flexible in accommodating restrictions associated with his permanent activity level restriction due to a presumed diagnosis of fibromyalgia and chronic muscle and joint pain.  See October 2004 consult orthopedic note.  Simply put, this evidence does not suggest or imply that the Veteran's fibromyalgia left him unable to pursue a substantially gainful occupation.  It is a description of occupational impairment resulting from fibromyalgia which the Board has acknowledged, and the VA has acknowledged by providing the Veteran was a 40% evaluation.   

The Board has given full consideration to unusual physical and mental effects in the Veteran's case, as well as to peculiar effects of occupational activities, defects in physical or mental endowment preventing the usual amount of success in overcoming the service-connected disability and to the effects of combinations of disability.  As discussed above, the credible evidence demonstrates that the Veteran was able to perform the tasks required for employment to the full satisfaction of his employer.  

In addition, the Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities have been considered in making a determination on unemployability.  During the period in question, the Veteran was employed in a job that was consistent with his educational and vocational attainment, and that was consistent with employment history.  His decreased hours and ultimate lay off resulted from business considerations and not from his service-connected disability.  

In conclusion, based on a review of all of the evidence in this case, the Board finds that a preponderance of the evidence is against a finding that, prior to November 6, 2004, the Veteran's sole service-connected disability rendered it impossible for him to follow a substantially gainful occupation.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement to Dependents' Education Assistance (DEA) is derived from a veteran who was discharged under other than dishonorable conditions; and, has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807(a) (2013).

The record reflects that the Veteran was awarded DEA benefits in the October 2006 rating decision because the evidence showed that he had a total service-connected disability, permanent in nature, from November 6, 2004.  The award of benefits and the effective date assigned appear to have been based on the grant of TDIU in the same rating decision.

Generally, the effective date of an award of benefits is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

There is no dispute as to the date entitlement arose, as the Veteran was not in receipt of a total disability rating prior to November 6, 2004.  In this case, the date of claim is also November 6, 2004.  Therefore, as undisputed facts render the Veteran ineligible for the claimed benefit, an earlier effective date is not legally possible.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

As the claim of entitlement to an effective date earlier than November 6, 2004 for the grant of DEA benefits is being denied on the lack of legal merit, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The Veteran and his attorney have not asserted that there was any deficiency in the VCAA notice provided to the Veteran regarding the effective date for the grant of TDIU on an extraschedular basis.  In any event, the Veteran has amply demonstrated that he understands and has actual knowledge of the evidence necessary to substantiate an earlier effective date, and he has offered written argument asserting that he was unable to work due to his fibromyalgia prior to November 6, 2004.  He has also submitted and identified clinical records and records from the Social Security Administration (SSA) in support of this assertion.  The RO obtained the Veteran's VA treatment records and made efforts to obtain all private and employment records identified by the Veteran.  In addition, the RO referred the case to the Director of Compensation and Pension for consideration of an extraschedular TDIU.  

The Board finds that there is no medical question that is necessary to obtain a medical opinion.  There is no dispute that the Veteran was employed during the period on question.  The Board's determination that the Veteran's part-time status and the termination of his final employment was not due to his service-connected fibromyalgia is based in large part on a credibility determination, that the Veteran misrepresented the reason for his sub-full-time hours and his ultimate decision to leave his last place of employment in November 2004.  The medical evidence substantiates that the service-connected fibromyalgia resulted in occupational impairment.  However, the credible evidence establishes that it did not preclude substantially gainful employment.  Accordingly, a medical opinion is not necessary.  

The Board also notes that its June 2012 remand instructions were substantially complied with in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board instructed the RO to refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.l6(b).  As discussed above, a decision on extraschedular consideration was obtained.  

ORDER

An effective date earlier than November 6, 2004 for the grant of TDIU is denied.

An effective date earlier than November 6, 2004 for the grant of DEA benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


